                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




Mag. Dkt. No. 14 Mag. 1430                                                       Date   6/29/2021
    USAO No. 2012R00351

The Government respectfully requests the Court to dismiss without prejudice the

 ✔Complaint                 Removal Proceedings in


United States v.      Igor Vishnevsky

The Complaint/Rule 40 Affidavit was filed on                  6/25/2014

 ✔    U.S. Marshals please withdraw warrant




                                                                   SARAH LAI                 Digitally signed by SARAH LAI
                                                                                             Date: 2021.06.29 10:48:11 -04'00'

                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)



                                                                            (print name if signature handwritten)
SO ORDERED:

DAT E:    June 30, 2021




                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                        2020.07.13
